Citation Nr: 0903781	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for service-connected post-traumatic stress disorder (PTSD), 
prior to August 28, 2007.

2.  Entitlement to a rating higher than 50 percent for 
service-connected PTSD, after August 28, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W.P.




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran requested a hearing before the Board.  The 
requested Video hearing was conducted in June 2007 by the 
undersigned Veterans Law Judge. 

In August 2007, the Board remanded this claim for additional 
development.  That development having been completed, the 
claims have been returned to the Board and are now ready for 
appellate disposition.

The Board notes that at the June 2007 hearing, the veteran 
stated he suffers from a heart problem or hypertension, as 
well as diabetes, in possible connection to his PTSD.  These 
issues are again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to August 28, 2007, the veteran experienced social 
impairment, with deficiencies in most areas, such as family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.

2.  After August 28, 2007, the veteran experienced social 
impairment, with deficiencies in most areas, such as family 
relations, judgment, thinking, or mood, due to such symptoms 
as: near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  Prior to August 28, 2007, the criteria for a rating of 70 
percent, but no higher, for the veteran's PTSD, are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2008).

2.  From August 28, 2007, the criteria for a rating of 70 
percent, but no higher, for the veteran's PTSD, are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
veteran's claim for an initial rating higher than 30 percent 
for PTSD arises from his disagreement with the initial 
evaluation following the grant of service connection.  It has 
been held that once service connection is granted, the claim 
is substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records, and VA outpatient records with the claims 
folder.  Additionally, the veteran was afforded VA 
examinations in August 2004 and May 2008.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of the claim.  

II.  Entitlement to an Initial Rating Higher Than 30 Percent 
for Service-Connected PTSD, Prior to August 28, 2007

Service connection for PTSD was established by a September 
2004 rating decision, at which time a 30 percent rating was 
assigned, effective from June 7, 2004.  Subsequently, an 
October 2004 rating decision granted an earlier effective 
date of February 2004.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Because the veteran is 
appealing the initial assignment of his disability rating, 
the severity of the disability during the entire period from 
the initial assignment of the disability rating to the 
present is to be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In arriving at the decision in this case, 
the Board has considered the requirements of Fenderson.  



The veteran was given an initial rating of 30 percent, prior 
to August 28, 2007.  

The current regulations establish a general rating formula 
for mental disorders. 38 C.F.R. § 4.130. Ratings are assigned 
according to the manifestation of particular symptoms. 
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating. 
Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130, Diagnostic Code 9411 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV). Id.  

A rating of 30 percent is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

PTSD is rated 50 percent disabling when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships. A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The veteran is diagnosed and was being treated for PTSD at a 
VA hospital.  The veteran attended VA outpatient counseling 
groups.  In VA outpatient records, psychiatrists stated that 
the veteran's Global Assessment of Functioning (GAF) score 
was between 40 and 55 for the periods of August 2004 to June 
2005.  A GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994) (DSM-IV).  The 
veteran's GAF scores indicate major to moderate impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.

The veteran was afforded a VA examination in August 2004.  
During this examination, the veteran stated he had increased 
problems with his temper, including irritability and 
diminished patience.  He also experienced sleep disturbances, 
including night sweats and nightmares.  The veteran reported 
forgetfulness, feelings of survival guilt, avoidance of 
crowds, and being "jumpy," especially in reaction to 
fireworks.  The veteran stated that he has marital problems 
due to his anger and irritability, diminished sexual 
interest, avoidance of crowds, intrusive thoughts, avoidance 
of war movies, anxiety, depression, increased desire for 
social isolation, and decreased energy.  The examiner noted 
that the veteran's PTSD appeared to not have affected his 
occupation because the veteran was fully and reliably 
employed until physical problems began to interfere with his 
ability to work.  A GAF score of 55 was given.

The veteran was seen for follow-up after the VA examination 
in August 2004.  The veteran reported his memory was 
terrible, his concentration was not good, and he complained 
of getting angry too easily.  A GAF score of 40 was given, 
and the veteran was prescribed multiple medications for his 
PTSD.

A letter detailing the veteran's PTSD treatment by a VA 
psychiatrist, Dr. LeBourgeois, was submitted into evidence in 
December 2004.  This letter states that the veteran was 
diagnosed with PTSD in April 2004 with symptoms of anxiety, 
depression, nightsweats, and irritability.  Dr. LeBourgeois 
states that the veteran was enrolled in the PTSD treatment 
program and was seen two times.  The doctor reported that the 
veteran displayed irritability and reported symptoms such as 
insomnia and depressive symptoms, including thoughts that 
life was not worth living anymore.  The GAF scores from two 
exams given by Dr. LeBourgeois was between 50 and 52, 
indicating moderate to serious symptoms and moderate to 
serious impairment in social and occupational functioning.  
The veteran was also reported to be enrolled in the Trauma 
Recovery Program.



In the veteran's Notice of Disagreement, dated January 2005, 
as well as during the Video Hearing in June 2007, the veteran 
indicated that he experiences suicidal ideation, panic 
attacks and anxiety at least three times a week, chronic 
hypervigilance, increased irritability, lack of motivation 
and diminished interest in activities.

Here, the Board finds that the evidence submitted by Dr. 
LeBourgeois supports the veteran's contentions of record; 
hence, a 70 percent rating for PTSD is granted prior to 
August 28, 2007.  The veteran experiences social impairment 
with deficiencies in most areas, such as his relations with 
his spouse, judgment, thinking, and mood, due to symptoms of: 
suicidal ideation, near-continuous panic, or depression.  He 
has difficulty sleeping and is irritability.  The evidence 
more closely approximates the criteria required for a 70 
percent rating.  

A rating in excess of 70 percent is not warranted during this 
time as there is no evidence that the veteran experienced 
symptoms like persistent delusions and hallucinations; he did 
not have total occupational and social impairment, as he 
continued to maintain some contact with his family and was 
able to maintain employment before retiring due to physical 
problems.  He did not exhibit symptoms like grossly 
inappropriate behavior, inability to perform activities of 
daily living, disorientation to time or place, or memory loss 
for names of close relationships, own occupation or own name.

Based on the veteran's increasing inability to maintain 
effective relationships, social impairment, suicidal 
ideation, difficulty in adapting to stressful circumstances, 
and increased irritability, the Board finds that the 
veteran's PTSD most nearly approximates a 70 percent rating 
prior to August 28, 2007.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008).



III.  Entitlement to a Rating Higher Than 50 Percent for 
Service-Connected PTSD, After August 28, 2007

The veteran disability rating for service-connected PTSD was 
increased to 50 percent in a June 2008 rating decision, 
effective August 28, 2007.  Despite the grant of this 
increased evaluation, the veteran has not been awarded the 
highest possible evaluation.  As a result, he is presumed to 
be seeking the maximum possible evaluation.  The issue 
remains on appeal, as the veteran has not indicated 
satisfaction with the 50 percent rating.  A.B. v. Brown, 6 
Vet. App. 35 (1993).

The veteran was afforded a VA examination in May 2008.  
During the examination, the veteran reported that he was in a 
PTSD program before Hurricane Katrina, but has not resumed 
treatment since the storm.  The veteran stated that he has no 
friends and he stays to himself.  The examiner described the 
veteran as having a constricted affect with a dysphoric mood.  
The veteran did not have inappropriate behavior or 
obsessive/ritualistic behavior.  He did have suicidal 
ideation and a fair impulse control.  The veteran described 
recurrent and intrusive distressing recollections of the war, 
including intense psychological distress at exposure to 
internal or external cues that symbolize or resemble an 
aspect of the traumatic event.  The veteran also tries to 
avoid thoughts, feelings, or conversations associated with 
the trauma, he has a markedly diminished interest and 
participation in significant activities, and a restricted 
range of affect.  The examiner stated the veteran has 
irritability, outbursts of anger, difficulty concentrating, 
hypervigilance, and an exaggerated startle response.  The 
veteran stated he was currently employed as a crossing guard, 
and reported missing four days from work in the last 12 month 
period due to being jittery and depressed.  The veteran was 
given a GAF score of 41, indicating serious symptoms of PTSD 
and impairment in social functioning.

A rating of 70 percent but no higher is warranted, after 
August 28, 2007.  The veteran experiences social impairment 
with deficiencies in most area, such as family relations, 
judgment, thinking, or mood, due to symptoms of: suicidal 
ideation, near-continuous panic or depression, unprovoked 
irritability, difficulty in adapting to stressful 
circumstances, inability to establish and maintain effective 
relationships, and a GAF score of 41.  

A rating in excess of 70 percent is not warranted because the 
veteran does not have symptoms like persistent delusions and 
hallucinations; or total occupational and social impairment, 
as he continues to maintain some contact with his family and 
is able to maintain employment.  He does not exhibit grossly 
inappropriate behavior, inability to perform activities of 
daily living, disorientation to time or place, or memory loss 
for names of close relationships, own occupation or own name.

Based on the veteran's increasing inability to maintain 
effective relationships, social impairment, difficulty in 
adapting to stressful circumstances, increased irritability, 
and GAF score of 41, the Board finds that the veteran's PTSD 
most nearly approximates a 70 percent rating after August 28, 
2007.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

ORDER

Entitlement to a 70 percent, but no higher, rating for PTSD 
is granted, prior to and after August 28, 2007, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


